Chase, Gh. .T.
delivered the opinion of the court', It is the manifest intention of the testator that John Gassaway should take an estate in tail in presentí, with a remainder in tail to his two daughters, Mary and Sárah, as tenants! in common. It is also his intention that his son should not marry before he attained the age of 21; and to secure a compliance with this prohibition to marry before 21, the testator imposes the penalty on him of loss of the pfoSis fot five years, and vests them in his daughters on the contingency of his marrying befoye 21. It certainly was not his intention to deprive his son of any of the profits of his i*eal estate unless he did marry before he attained the age of 21, nor was it his intention the piofits s’hould vest in. Ms daughters only on the contingency of his son’s violating the prohibition.
The testator directs, in case his son should marry before 21, that no part of his real estate should be delivered up io him until he arrived to the age of 25 years. A similar ¡restriction is imposed on his daughters. Such a construction is to be made of the will as will best effectuate the intention of the testator, if it does not contravene some rule or principle of law. It is very plain the testator did intend the son should not possess and manage his real estate before 21, and that he should not be deprived of the profits, unless he. married before 21,. for he vests them in the daughters only on that contingency, and then only for *360.Jive years. If an estate tail vested in the son, possession to. be delivered in futuro on his attaining the age of 21, did not the testator dispose of all his real estate, except the fdverson after the remainder in tail to his daughter^? If So; to Whom did the profits belong but the son- frbm the' death of the testator until the son’s attainment to the ág¿ «f 21?.
If any interest remained in the testator undisposed of, except the reversion; ivhat was it; and could it bé more than the profits from the death of the testator Until his son should arfive at the age of 21 ? Hfe certainly did not consider them asdistinct frUni the estáte devised to his son, atiil his ofily intention Was, that his son should not take possessioh, and manage the estate, before he attained lifs age of Sí. lié has not made a particular disposition of the profits, and it is plain that he did not intend his' daughters should have any of the profits of the real estate only on the contingency of the son’s marrying before 21. That contingency never happened, and the daughters are not entitled to any part of the profits of the real estate. If the estate vested in the son, and would have descended to his issue in case of his marrying, dying, and leaving issue, before he attained the age of 31, the profits must attach to the immediate vested interest devised to the son, as an inseparable incident, there being no disposition of them by the 'testator; and this exposition corresponds with the apparent intention of the testator, as disclosed by' thp will, on considering it collectively, and is not in contravention of any rule or principle of law.
The court caused an account to be stated on principles adopted by them, viz. Robert Pottenger, as executor of iVi Oassaway, was charged in account with the complainants with their, proportion of the slaves, one half of Robert BottengePs bond to the deceased, with interest thereon to the 1st of September 1791, and one third of the balance of other property, excluding bonds, &c. Upon the amount of these principal sums interest Was charged to the 1st of January 1793, and one fourth of the whole sum expended in maintenance, &e. was then deducted. Interest was charged on the balance then due to the 1st of January 1794, when a like deduction was made, and so in like manner to the 1st of January 1795, and 1st of January 1796. On the balance then due interest was charged to the 1st' of Ja* *361liuary 1797, when the value of the slaves delivered to John Gassaway was deducted. Interest was then charged on the balance due to the 17th of November 3 798, as also one half of all sums of money received on bonds, &c. With interest charged on the said several sums so received from the respective times, to the 17th of November 1798. A deduction was theu made for -property then delivered to John Gassaway. On the balance interest was charged to the 17th of January 1814, leaving a balance then due of gl 19.) 93. Decreed, that the decree of the court of chance; y, so far as the same relates to tire appellant, M. PoUenger, be reversed and annulled. Decreed also, that the appellant, M. PoUenger, executrix of R. PoUenger, bring into the court of chancery, to be paid to the appellees, or pay to them, the sum of St 195 95, with interest thereon from this 17th of January 1814, until paid, &c. Decreed also, that each party pay their own costs incurred in this court and in the court of chancery. Decreed also, as to the residue of the said decree of the court of chancery, so far as the same relates to the appellant J. Gassaway, that the same be affirmed nisi, cause shown during this sitting of this court; and that if such cause be not shown, then the chancellor proceed to carry his said decree into full effect against the said Gassaway. Decreed also, that the chancellor pass all necessary orders or decrees for carrying this decree into full and complete effect against the said M. PoUenger, executor as aforesaid.
DECREE REVERSED.